09-4267-ag
Hassan v. Holder
                                                                                BIA
                                                                          Morace, IJ
                                                                        A070 658 323
                                                                        A076 245 796
                                                                        A076 245 797
                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 27th day of April, two thousand twelve.

      PRESENT:
            RALPH K. WINTER,
            REENA RAGGI,
            SUSAN L. CARNEY,
               Circuit Judges.
      ______________________________________

      MOHAMMAD MONIR HASSAN, NAZIAT HASSAN,
      NASRIN HASSAN,
            Petitioners,

                     v.                                       09-4267-ag
                                                        NAC
      ERIC H. HOLDER, JR., UNITED STATES
      ATTORNEY GENERAL,
            Respondent.
      ______________________________________


      FOR PETITIONERS:               Lawrence Spivak, Jackson
                                     Heights, New York.
   FOR RESPONDENT:         Tony West, Assistant Attorney
                           General; Anthony P. Nicastro,
                           Senior Litigation Counsel;
                           Andrew N. O’Malley, Trial
                           Attorney, Civil Division, Office
                           of Immigration Litigation, U.S.
                           Department of Justice,
                           Washington D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners, Mohammad Monir Hassan (“Hassan”), his wife

Naziat Hassan, and his daughter Nasrin Hassan, natives and

citizens of Bangladesh, seek review of a September 14, 2009,

decision of the BIA affirming the December 4, 2007, decision

of Immigration Judge (“IJ”) Philip L. Morace denying their

applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). In re Mohammad

Monir Hassan, Nos. A070 658 323, A076 245 796 / 797 (B.I.A.

Sept. 14, 2009), aff’g Nos. A070 658 323, A076 245 796 / 797

(Immig. Ct. N.Y. City Dec. 4, 2007).   We assume the parties’

familiarity with the underlying facts and procedural history

of the case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

                             2
completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).   The applicable standards of review are well-

established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).    Because the

Hassans do not meaningfully challenge the agency’s denial of

CAT relief, we address only the agency’s denial of asylum

and withholding of removal. See Yueqing Zhang v. Gonzales,

426 F.3d 540, 541 n.1 (2d Cir. 2005).

    With respect to the Hassans’ claim of past persecution,

substantial evidence supports the agency’s adverse

credibility determination.    The agency reasonably relied on

several inconsistencies in the record that went to the heart

of the Hassans’ claims, see Secaida-Rosales v. INS, 331 F.3d

297, 307 (2d Cir. 2003), to support that determination, see

Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006).

Hassan provided testimony that was internally inconsistent,

inconsistent with his written applications, and inconsistent

with his wife’s testimony regarding when he was arrested and

detained by government authorities, when he was attacked and

stabbed, the chronology of when he was attacked and when his

cousin was killed, the reasons why his cousin was killed,

and whether and for how long he obtained medical treatment

following the alleged arrests and attacks.    Given that

                                3
Hassan was not able to provide explanations for these

numerous inconsistencies, a reasonable fact-finder would not

be compelled to conclude that Hassan’s testimony was

credible.   See 8 U.S.C. § 1252(b)(4)(B) (providing that

“administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary”); Tu Lin v. Gonzales, 446 F.3d at 402 (emphasizing

that “even where an IJ relies on discrepancies or lacunae

that, if taken separately, concern matters ‘collateral or

ancillary to the claim,’ ... the cumulative effect may

nevertheless be deemed consequential by the fact-finder”

(quoting Secaida-Rosales v. INS, 331 F.3d at 308).

    In addition, the agency did not err in determining that

the Hassans failed to establish eligibility for asylum or

withholding of removal based on a threat of future harm.

Neither the letter from Hassan’s brother nor the background

materials identified any harm that Hassan would face upon

return to Bangladesh or indicated more generally that former

supporters of the Jatiyo Party, or individuals who sought

asylum in the United States, faced any harm by the

government or others in Bangladesh.   Indeed, as the IJ

correctly recognized, the evidence regarding Hassan’s

brother shows at most that he was detained for two days and

                              4
mistreated for reasons inapplicable to Hassan, namely, the

brother’s support for a different opposition party and his

suspected smuggling of money from Russia into Bangladesh.

Thus, the agency did not err in determining that Hassan’s

fear of future harm was not objectively reasonable.      See

Jian Xing Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005)

(holding that a fear is not objectively reasonable if it

lacks “solid support” in the record and is merely

“speculative at best”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5